FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN THOMAS ENTLER,                               No. 12-35495

               Plaintiff - Appellant,             D.C. No. 2:12-cv-05010-LRS

  v.
                                                  MEMORANDUM *
L. YOUNG, Grievance Coordinator,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Washington state prisoner John Thomas Entler appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3. Accordingly, Entler’s request for
publication is denied.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2). Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Entler’s action challenging the prison’s

grievance procedures because “[t]here is no legitimate claim of entitlement to a

prison grievance procedure.” Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988).

      AFFIRMED.




                                          2                                   12-35495